Citation Nr: 1636354	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  07-21 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 27, 2007, for service-connected degenerative disc disease, lumbar spine, status post L3-S1 lumbar laminectomy and fusion procedure (lumbar spine disability) (exclusive of the period from November 29, 2005, to January 31, 2006, for which a temporary total disability rating was assigned pursuant to 38 C.F.R. § 4.30 (2015)).

2.  Entitlement to a rating in excess of 40 percent from April 27, 2007, to September 17, 2008, for a service-connected lumbar spine disability.

3.  Entitlement to a rating in excess of 60 percent from September 18, 2008, for a service-connected lumbar spine disability.

4.  Entitlement to a rating in excess of 10 percent prior to March 14, 2008, and in excess of 20 percent thereafter, for service-connected Type II diabetes mellitus.

5.  Entitlement to a separate compensable rating for complications related to service-connected diabetes mellitus, to include diabetic peripheral neuropathy and peripheral vascular disease.

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued in May 2006 and May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in Montgomery, Alabama currently has jurisdiction over the Veteran's claims file.

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ); copy of the hearing transcript is of record.  

In September 2010, the Board remanded the Veteran's claims for further development.  The Board directed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's Social Security Administration (SSA) records.  At that time, the Board also remanded the claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for initial development and adjudication of that claim.  The Board also remanded the Veteran's claims for increased ratings for coronary artery disease (CAD) and diabetes mellitus for the issuance of an statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2011, the AOJ issued a SOC that addressed the Veteran's claims for increased ratings for coronary artery disease (CAD), diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities as secondary to his service-connected lumbar spine disability.  He did not perfect an appeal as to those issues.

In a December 2015, the AOJ issued a rating decision that increased the Veteran's disability rating for his service-connected CAD, and granted a TDIU, effective April 27, 2007.  Thereafter, in February 2016, the Veteran stated that he was satisfied with the December 2015 rating decision.

The Board is satisfied that there was substantial compliance with its September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As such, the Board finds that it does not have appellate jurisdiction over the Veteran's claim for a TDIU, and entitlement to increased ratings for CAD and peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. § 7105 (West 2014); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).

However, with respect to the issue of entitlement to an increased rating for diabetes mellitus, although he did not perfect an appeal as to that issue following the July 2011 SOC, the December 2015 supplemental statement of the case (SSOC) indicated that this issue was on appeal, and adjudicated the issue along with the Veteran's claim for an increased rating issues for his service-connected lumbar spine disability.  Thus, while he did not perfect an appeal as to this issue, the Board finds that all issues listed on the title page are properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009) (indicating that VA may implicitly or explicitly waive any issue of timeliness in the filing of a substantive appeal).

Finally, the Board notes that, although he was most recently represented by the American Legion, in February 2016, the American Legion indicated that it no longer represented the Veteran.  Later that same month, the Veteran submitted a written statement indicating that he wish to proceed with his claim pro se.  As such, the Board recognizes this change in representation.

The issue of entitlement to separate compensable ratings for complications related to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  From February 1, 2006, to April 26, 2007, the Veteran's service-connected lumbar spine disability was manifested by reduced range of motion that included forward thoracolumbar spine flexion to no less than 60 degrees, without evidence of ankylosis of the thoracolumbar spine or the entire spine, or intervertebral disc syndrome (IVDS) that resulted in incapacitating episodes having a total duration of at least six weeks during the prior 12 month period.  Nevertheless, the Veteran suffered from additional functional limitation as a result of repetitive use and flare-ups, that more nearly approximated the criteria for the highest rating predicated on range of motion.

2.  From April 27, 2007, to September 17, 2008, the Veteran's service-connected lumbar spine disability was not manifested by ankylosis of the thoracolumbar spine or the entire spine or IVDS that resulted in incapacitating episodes having a total duration of at least six weeks during the prior 12 month period.

3. From September 18, 2008, the Veteran's service-connected lumbar spine disability was not manifested by ankylosis of the entire spine.

4.  Prior to March 14, 2008,  the Veteran's diabetes mellitus required only a restricted diet, and did not require use of an oral hypoglycemic agent or insulin, and it did not require regulation of his activities within the meaning of the applicable diagnostic criteria.

5.  From March 14, 2008, the Veteran's diabetes mellitus, type II, has required an oral hypoglycemic agent and a restricted diet, but it has not required the regulation of activities within the meaning of the applicable diagnostic criteria.


CONCLUSIONS OF LAW

1.  From February 1, 2006, to April 26, 2007, the criteria for a 40 percent disability rating for the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  From April 27, 2007, to September 17, 2008, the criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5237.

3.  From September 18, 2008, the criteria for a rating in excess of 60 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5237.

4.  Prior to March 14, 2008, the criteria for a rating in excess of 10 percent for the Veteran's diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

5.  From March 14, 2008, the criteria for a rating in excess of 20 percent for the Veteran's diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claims decided herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different levels of impairment can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A.  Lumbar Spine Disability

In the May 2006 rating decision on appeal, the AOJ assigned a temporary total disability rating for the Veteran's service-connected lumbar spine under 38 C.F.R. § 4.30 from November 29, 2005.  The AOJ then assigned a 20 percent disability rating, effective February 1, 2006.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Under the General Rating Formula, a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when favorable ankylosis of the entire thoracolumbar spine is present.

A 50 percent rating is warranted when unfavorable ankylosis of the entire thoracolumbar spine is present.

Finally, a 100 percent rating is assigned  for unfavorable ankylosis of the entire spine.

The "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees, and extension, bilateral lateral flexion, and bilateral rotation all to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, the Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Finally, the Board notes that Diagnostic Code 5003 provides that when range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  See 38 C.F.R. § 4.71a.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.  Id.

The Veteran file his claim for an increased rating January 27, 2006.  Pertinent evidence of record includes the Veteran's VA treatment records, private treatment records, SSA records, VA examination reports from March 2006, April 2007, September 2013, October 2014, and November 2015, and his and his wife's lay statements, including their testimony before the undersigned AVLJ in April 2010.

A July 2005 MRI revealed multilevel lower lumbar disk desiccation; comparable sized concentric L3-4, L4-5, and L5-S1 disk protrusions extension symmetrically to both side of the midline, and lower lumbar facet joint arthropathy, which when combined with the prior findings, resulted in varying degrees of acquired central and lateral recess stenosis from the L3-4 through the L5-S1 levels.

An August 2005  private examination report noted the Veteran's complaint of low back pain for three weeks, as well as a history of intermittent low back pain.  He stated that, due to pain, he could not walk more than 100 feet without resting.  He denied any bowel or bladder impairment.  Upon examination there was a mild low back spasm and tenderness.  The examiner noted full range of motion with the low back with evidence of painful motion.  Straight leg raise was negative bilaterally.  He was diagnosed with multi-level segmental stenosis of the lumbar spine with spinal claudication.  The examiner recommended the Veteran for surgery.

A September 2005 private examination noted longstanding back pain.  The Veteran stated that his leg symptomatology started a few months ago.  He denied any bowel or bladder dysfunction.  Upon examination, there were no spasms or tenderness, his straight leg raise was negative, and his forward flexion was "good" to about 40 or 50 degrees.

A November 2005 private operative report noted the Veteran's diagnosis of lumbar spondylosis and stenosis with back pain.  On November 29, 2005, he underwent a lumbar laminectomy of the L3, L4, and L5 vertebrae, with a bilateral root decompression, followed by a posterior spinal fusion with instrumentation.

In March 2006, the Veteran underwent a VA examination.  The Veteran reported chronic low back pain.  He stated that, in the morning, his back was stiff and sore and that it took him time to "get moving."  He also reported a decreased range of motion following the lumbar fusion.  Upon examination, there were no spinal posture abnormalities.  There was no muscle spasm, but there was tenderness.  Range-of-motion testing revealed the following: forward flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 35 degrees.  The examiner noted that all movements were performed slowly and in a stiff manner.  The examiner also noted that he was unable to perform repetitive movements due to pain and stiffness.  The Veteran displayed normal strength in the lower extremities, intact sensation, and normal deep tendon reflexes.

In an April 2006 letter, the Veteran's treating physician noted that, following the November 2005 surgery, he was still unable to sit or stand for sustained periods, and he required a cane for ambulation.  The physician noted that physical examination revealed mild weakness in the left leg and markedly limited range of motion of his back.  An April 2006 private examination noted that the Veteran was feeling stiff primarily in the morning with occasional pain in his right leg.  The treatment provider noted that he underwent a lumbar fusion four and a half months prior, and he was referred for physical therapy.  The treatment provider recommended pursuing SSA benefits because he could not walk, sit, or stand for more than 30 minutes at one time, and no more than two hours per day.  The Veteran was also limited in lifting, pushing, or pulling greater than ten pounds.

In April 2007, the Veteran underwent another VA examination.  The Veteran rated his chronic pain as a seven out of 10 every day.  He also reported flare-ups that required bedrest once a year, and that his last episode required 48 hours of bedrest.  Concerning any further limitation of range of motion during flare-ups, the examiner noted that he would have to resort to mere speculation.  There were no bowel or bladder complaints.  He intermittently used a back brace and stated he could only walk about 50 feet before his back started to ache.  With regard to the effects on his daily activities, the examiner noted problems with bathing, dressing, and bending.  The Veteran reported that he stopped working due to his back problems and limited range of motion.  Upon examination, range-of-motion testing revealed the following: forward flexion to 10 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The examiner noted pain throughout, but no additional change in motion due to fatigue.

In his March 2008 application for SSA benefits, the Veteran claimed that excess lower back pain limited his ability to bend, stoop, squat, reach, stand, and sit.  He described the pain as a continuous aching, throbbing pain that worsened with activity.  A July 2008 private treatment record noted the Veteran's complaint of right low lumbar pain.  

In a September 2008 letter, the Veteran's doctor noted that he had unfavorable ankylosis of the entire thoracolumbar spine, as well as IVDS that resulted in incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The doctor noted that the Veteran was limited in lifting, sitting, standing, walking, crouching, crawling, kneeling, stooping, bending, or twisting.

A November 2008 private examination noted recurrent right-sided back pain.  The Veteran said that, approximately one week prior, he was taken to the emergency room due to severe pain in his back and right buttock.  He said his leg pain had improved, but that he was still having right-sided back pain.  He denied any bowel or bladder changes, or any other neurological deficits.  Examination revealed restriction in mobility and some paraspinous muscle tenderness on the right.  He had some weakness, and sensation was intact.

In April 2010, the Veteran and his wife testified before the undersigned AVLJ.  Going all the way back to 1999, he reported problems doing things due to his back, and that his doctors told him that he should not continue working.  He said that he underwent surgery on his back in November 2005, and that his surgeon told him to never lift anything heavier than a loaf of bread.  He said his condition remained the same since his operation.  He stated that he required the use of a back brace as well as a cane.  He reported a flare-up in November 2008, and that he required the assistance of his wife to help put on his shoes, to lift things, and to bring him his medication.  He reported flare-ups two or three times a month due to overexertion.

A May 2010 VA physical therapy assessment noted the Veteran's complaint of chronic back pain.  The Veteran's sensation was intact, and his muscle tone was normal.  He reportedly used a cane for mobility.  His pain ranged from a four to a seven out of ten, and pain was worsened by medication, and sitting in a tilted recliner.  His pain was noted to interfere with his level of functioning or participation in rehabilitation.  Upon examination, range-of-motion testing revealed the following: forward flexion to 8 degrees, extension to 4 degrees, right lateral flexion to 6 degrees, and left lateral flexion to 3 degrees.

In July 2011, the Veteran reported back pain that worsened with standing.  An MRI revealed artifacts from the spinal fusion.  There were degenerative changes at L2-L3 in mild canal, with moderate to severe narrowing of the neural foramina, greater on the right side.

In September 2013, the Veteran underwent another VA examination.  He was diagnosed with degenerative joint disease of the lumbar spine.  He reported flare-ups due to lifting, bending, prolonged standing, prolonged walking, and prolonged lifting.  Upon examination, he said he was unable to perform range of motion testing because there was "no bone structure to protect the spine structure," and that such would cause increased pain.  The examiner noted tenderness in all positions, as well as muscle spasms that resulted in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner noted he suffered from IVDS that resulted in incapacitating episodes having a total duration of six weeks or more over the last 12 months.  Concerning the functional impact of the Veteran's disability, the examiner noted that it would likely moderately to severely impact both physical and sedentary labor due to his lack of coordination and fatigue.

An October 2014 examination for housebound status or permanent need for regular aid and attendance noted that the Veteran required assistance with dressing and maintaining his personal hygiene due to increased pain from his back.  The examiner noted an unsteady gait, poor balance and endurance, and chronic pain that worsens with bending and prolonged standing.

An October 2014 VA examination noted the diagnosis of IVDS, as well as flare-ups due to standing, prolonged sitting, and walking.  Range-of-motion testing revealed the following: forward flexion to 9 degrees, extension to 8 degrees, right lateral flexion to 5 degrees, left lateral flexion to 5 degrees, right lateral rotation to 6 degrees, and left lateral rotation to 15 degrees.  Following repetitive-use testing, range-of-motion testing revealed the following: forward flexion to 12 degrees, extension to 7 degrees, right lateral flexion to 5 degrees, left lateral flexion to 6 degrees, right lateral rotation to 6 degrees, and left lateral rotation to 15 degrees.  Functional loss following repetitive-use testing included less movement than normal, more movement than normal, and painful movement.  Muscle spasms and guarding were noted to cause an abnormal gait and/or spinal contour.  The examiner noted that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  IVDS resulted in incapacitating episodes having a total duration of six weeks or more over the last 12 months.

In November 2015, the Veteran underwent another examination.  He was diagnosed with degenerative disc disease of the lumbar spine, status post L3-S1 lumbar laminectomy and fusion procedure.  He reported flare-ups such as constant pain and an inability to bend at the waist.  Concerning functional loss, he reported an inability to lift, stand, sit, and bend.  Upon examination, range-of-motion testing revealed the following: forward flexion to 40 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  The examiner noted that the Veteran's limited range of motion impeded his gait, as well as prolonged walking, standing, and climbing.  The examiner also noted objective evidence of painful motion as well as evidence of pain with weight bearing.  Following repetitive-use, range-of-motion testing revealed the following: forward flexion to 30 degrees, extension to 5 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 5 degrees.  The examiner noted that pain limited his functional ability over time.  Muscle spasms and guarding were found to cause an abnormal gait or abnormal spine contour.  Additional factors contributing to his disability included less movement than normal, disturbance of locomotion, and interference with standing.  The examiner noted no objective evidence of ankylosis, nor were there any other neurological abnormalities besides his radiculopathy.  The examiner also noted that the Veteran suffered from IVDS, but noted that it had not caused any incapacitating episodes over the last 12 months.  He was noted to use a case on a regular basis.

Based upon the evidence of record, with regard to the period prior to April 27, 2007, the Board finds that the Veteran is entitled to a 40 percent rating.  The Board notes that the Veteran's lumbar spine disability did not meet the objective range-of-motion criteria under the General Rating Formula during the period prior to April 27, 2007 (forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine).  

Nevertheless, the record shows that Veteran suffers from additional functional loss due to pain following repetitive use, particularly as explained in the VA examination reports of record.  See 38 C.F.R. § 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  For example, as noted above, the March 2006 VA examiner noted that, although the Veteran was able to perform initial range of motion testing, he was unable to perform repetitive use testing due to pain and stiffness, indicated a decreased functional ability following use.  Moreover, the April 2006 private treatment record noted an inability to walk, sit, or stand upon extended use, as well as a markedly limited range of motion.  These findings are consistent with his lay statements.

Thus, after affording all benefit of the doubt to the Veteran, the Board finds that his lumbar spine disability meets the standards set out in DeLuca and Mitchell and, therefore, warrant increased disability rating of 40 percent effective February 1, 2006, the day after his convalescence rating was terminated.

However, for the period prior to September 18, 2008, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent under any applicable diagnostic code.  He is now assigned the maximum rating possible for limitation of motion for the lumbar spine; hence, analysis based on the DeLuca factors would not result in a higher schedular rating, and need not be considered for this period.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary when the appellant is in receipt of the maximum rating for limitation of motion).  

Furthermore, at no time prior to September 18, 2008, was the Veteran's lumbar spine disability manifested by ankylosis, either favorable or unfavorable, of the thoracolumbar spine or the entire spine.  As discussed above, the Veteran retains mobility in his thoracolumbar spine; he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

Furthermore, there is also no medical evidence showing a diagnosis of IVDS of the lumbar spine that resulted in incapacitating episodes having a total duration of at least six weeks during a twelve-month period.  In this regard, the Board notes that during his April 2007 VA examination, the Veteran reported that his flare-ups only required bed rest once a year, and that it lasted only forty eight hours.  The record does not reflect an actual diagnosis of IVDS or prescribed bedrest by a physician, as required by the rating criteria, at any time prior to September 18, 2008.  

Thus, even after affording all reasonable doubt to the Veteran, the Board finds that at no time prior to September 18, 2008, has his lumbar spine disability warranted a rating in excess of 40 percent under any applicable diagnostic codes.

With regard to the period from September 18, 2008, to the present, the Board finds that the Veteran is not entitled to a rating in excess of 60 percent under any applicable Diagnostic Code.  In this regard, the Board notes that his 60 percent rating was assigned under Diagnostic Code 5243, and was based on the September 2008 private treatment record that noted IVDS that resulting in incapacitating episodes having a total duration of six weeks or more during the last 12 months.  As noted above, the Formula for Rating IVDS allows for a maximum 60 percent rating, and under the General Rating Formula, a 100 percent rating is warranted when there is evidence of unfavorable ankylosis; however, such is not the case here.  The September 2008 private treatment record noted only unfavorable ankylosis of the entire thoracolumbar spine, which would only warrant a 50 percent rating, less than his currently assigned 60 percent rating.  The October 2014 VA examination noted favorable ankylosis of the thoracolumbar spine, which would result in only a 40 percent rating, and the November 2015 VA examination noted no evidence of ankylosis.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 60 percent at any point from September 18, 2008, to the present.

The Board also finds that, at no time during the appeal period has his lumbar spine disability resulted in any neurological manifestations, such as a bowel or bladder impairment, for which service connection has not already granted.  As noted in the introduction, the Veteran has been awarded service connection for bilateral lower extremity peripheral neuropathy, and that issue is not on appeal.

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His statements are also credible.  However, the evidence of record fails to demonstrate ankylosis of the thoracolumbar spine or entire spine prior to September 18, 2008.  In addition, the criteria necessary to substantiate a higher rating for IVDS includes bed rest prescribed by a physician and, prior to September 18, 2008, there was no evidence of such.  Thus, his lay assertions do not support assignment of any higher rating at any point pertinent to this appeal.

Finally, the Board observes that the Veteran was found to have degenerative arthritis of the lumbar spine.  As noted above, Diagnostic Code 5003 allows for the assignment of a maximum 20 percent rating when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with evidence of occasional incapacitation exacerbations.  However, because limitation of motion of the lumbar spine has been rated under the General Rating Formula, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under Diagnostic Code 5003 is prohibited because it constitutes pyramiding with the rating under the General Rating Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, at 261-62.

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected lumbar spine disability; however, his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

In summation, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent rating effective, February 1, 2006.  However, the Board finds that the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule at any point during the appeal period.  In denying any further compensation in excess of 40 percent prior to September 18, 2008, or in excess of 60 percent thereafter, for his lumbar spine disability, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

B.  Diabetes Mellitus

Service connection for the Veteran's diabetes mellitus was granted in a May 2006 rating decision, and an initial 10 percent rating was assigned under Diagnostic Code 7913, effective January 27, 2006.  On January 17, 2007, the Veteran filed a claim for an increased rating.  In the May 2009 rating decision on appeal, the AOJ increased the Veteran's disability rating to 20 percent, effective March 14, 2008.

Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, warrants a 60 percent rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, warrants a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

Pertinent evidence of record includes the Veteran's VA treatment records, private treatment records, VA examination reports from April 2007, October 2008, and November 2015, and the Veteran's lay statements.

A March 2007 private treatment record noted that the Veteran's adult onset diabetes mellitus was controlled with diet alone.  In July 2007, he was seen for a life insurance physical examination.  The Veteran was diagnosed with non-insulin dependent diabetes mellitus.

In April 2007, the Veteran underwent a VA examination.  The examiner noted that the Veteran did not take any oral medications or insulin for his diabetes mellitus.  The examiner noted that he was on a strict diabetic diet.  The examiner also noted that, although he was restricted in the types of strenuous or recreational activities he could due, this restriction was not due to his diabetes mellitus, but was instead as a result of his lumbar spine and heart problems.  He said actually stated that he was told to walk, and that he walked 10 minutes a day, resting when needed.

A March 2008 private treatment record noted that his fasting blood sugar was 111 and his A1C was 6.4 percent.  He was diagnosed with non-insulin dependent diabetes mellitus and he was started on 500 milligrams of metformin, an oral hypoglycemic agent.

In October 2008, the Veteran underwent another VA examination.  He said that he was originally just treated with dietary restrictions, but that he was placed on an oral medication that year.  He reported that his diabetes had progressively worsened.  The examiner noted that there were episode of hypoglycemic reactions or ketoacidosis that occurred monthly or less frequently, and that none of the episodes required hospitalization.  The examiner noted that his treatment included oral medication daily and a restricted or special diet.  The examiner noted that he was no restricted in the activities he could do as a result of his diabetes mellitus.  The examiner also noted that there were symptoms of peripheral neuropathy related to his diabetes that caused paresthesias, loss of sensation, dysesthesia, and an abnormal gait.  There was no evidence of diabetic nephropathy or skin symptoms.  He stated that he self-treated his hypoglycemic episode by eating something, and that he never required hospitalization.  He also denied ketoacidosis.

In an October 2010 VA treatment record, the Veteran reported a syncopal episode in June 2010, and reported a prior syncopal episode due to hypoglycemia.  He stated that he had been taking metformin, 500 milligrams, with his evening meal for the last two year.  His fasting blood sugar at home had been 96.  A June 2011 VA treatment record noted that his diabetes mellitus was controlled with oral medication.  The Veteran reported that his fasting blood sugar usually ran between 96 and 100, and that he would sometimes have blurry vision when his blood sugar was not in control.  Nevertheless, he was reportedly happy with is vision.

In June 2011, June 2012 and April 2013 VA treatment records, the Veteran was counseled to increase his physical activity to control his weight.

In November 2015, the Veteran underwent another VA examination.  The examiner noted that his diabetes was managed by a restricted diet and a prescribed oral hypoglycemic agent.  The examiner noted that his diabetes mellitus did not require the regulations of activities as a part of his management of the disability, and that he visited his diabetic care provider less than two times per month, and that he never required hospitalization for hypoglycemia or ketoacidosis.  The examiner noted that he suffered from diabetic peripheral neuropathy.  The examiner also noted that his erectile dysfunction, cardiac symptoms, hypertension, and peripheral vascular disease were related to his diabetes mellitus.

Based on the evidence of record, the Board finds that he is not entitled to a rating in excess of 10 percent prior to March 14, 2008, or a rating in excess of 20 percent for thereafter, for his service-connected diabetes mellitus.  As noted above, the private and VA treatment records, as well as the VA examination reports, all demonstrate that the Veteran's diabetes mellitus required no more than a restricted diet prior to March 14, 2008.  Beginning on March 14, 2008, he was prescribed an oral hypoglycemic agent and continued to maintain a restricted diet to control his diabetes.  However, at no time during the present appeal period has he been prescribed limited physical activity or advised to avoid strenuous occupational or recreational activities.  In addition to the VA examination reports, his VA treatment records reflect that he was encouraged to increase his physical activity.  Therefore, he does not meet the criteria for a higher rating of 40 percent under Diagnostic Code 7913.  38 C.F.R. § 4.119.  As the regulation of activities is also required for consideration of 60 or 100 percent ratings, and the Board has found that there is no evidence of such, further inquiry as to the Veteran's frequency of episodes of ketoacidosis or hypoglycemic reactions is not required, as he is not entitled to 40, 60, or 100 percent ratings on the basis that his diabetes mellitus does not require regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

While the record establishes that the Veteran's diabetes mellitus requires the use of an oral hypoglycemic agent and a restricted diet, both of which are required for a 40 percent rating, there is no clinical or lay evidence that this condition has restricted his activities, which is an essential element for a 40 percent disability rating under 7913.  The Veteran is competent to report on symptoms and credible to the extent that he believes that the severity of his diabetes mellitus is such that a higher rating is warranted.  See Layno, 6 Vet. App. 465.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the diabetes mellitus based on objective data coupled with his subjective reports.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  Indeed, as noted above, medical evidence is required to show that occupational and recreational activities have been restricted which is not shown here.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  Therefore, there is no basis to grant a rating in excess of 10 percent prior to March 14, 2008, or in excess of 20 percent thereafter, for his diabetes mellitus.

With regards to the complications of diabetes mellitus, the Board notes that the Veteran is already in receipt of separate ratings for erectile dysfunction, CAD, and hypertension.  The November 2015 VA examination report indicates that there was no nephropathy, renal dysfunction, or retinopathy.  Thus, a separate rating for nephropathy, renal dysfunction, or retinopathy as a complication of diabetes mellitus is not warranted.  The Board also notes that the Veteran has not been found to suffer from any other cardiovascular diseases or vision problems secondary to his diabetes which could, potentially, warrant a separate rating as a complication of diabetes mellitus.  With regard to the October 2008 VA examination and November 2015 VA examination reports of diabetic peripheral neuropathy and peripheral vascular disease, the Board notes that such will be addressed in the remand below.

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected diabetes mellitus; however, the Board finds that his symptomatology has been stable for the currently staged ratings.  Therefore, assigning further staged ratings is not warranted.

Thus, the Board finds that the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule at any point during the appeal period.  In denying any further compensation in excess of 10 percent prior to March 14, 2008, or in excess of 20 percent thereafter, for his diabetes mellitus, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


C.  Other Considerations

Additionally, the Board has considered whether the case should be remanded for referral for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability and diabetes mellitus with the established criteria found in the rating schedule and the current ratings assigned.  The Board finds that his symptomatology throughout the appeal period has been fully addressed by the rating criteria under which each disability is rated. Thus, referral for an extraschedular rating is not appropriate because the rating criteria fully contemplate the functional effects caused by his service-connected disabilities.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, the Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), however, the Court recognized VA can separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that during the course of the current appeal, entitlement to TDIU was granted in a November 2015 rating decision, effective April 27,2007.  In February 2016, the Veteran expressed satisfaction with that decision.  Given the foregoing, the Board concludes that entitlement to a TDIU rating claim was separately adjudicated.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter, or otherwise address it.


ORDER

A disability rating of 40 percent, but no higher, for the Veteran's lumbar spine disability from February 1, 2006, to April 27, 2007 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 40 percent for the Veteran's lumbar spine disability from April 27, 2007, to September 17, 2008, is denied.

A disability rating in excess of 60 percent for the Veteran's lumbar spine disability from September 17, 2008, is denied.

A disability rating in excess of 10 percent for the Veteran's diabetes mellitus prior to March 14, 2008, is denied.

A disability rating in excess of 20 percent for the Veteran's diabetes mellitus from March 14, 2008, is denied.


REMAND

As noted above, Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating under DC 7913.

The October 2008 and November 2015 VA examiners both noted that the Veteran suffered from diabetic peripheral neuropathy, and the November 2015 examiner noted that the Veteran suffered from peripheral vascular disease as a complication of his diabetes mellitus.  While the examiners noted these complications, neither examination report addresses the severity of such, including the extremities affected.  Furthermore, the examination reports do not address whether the symptomatology associated with these neurological manifestations are separate and distinct from his service-connected peripheral neuropathy of the bilateral lower extremities associated with his service-connected lumbar spine.

Based on the foregoing, the Board finds that a VA examination is necessary to identify and assessing the current severity of any neurological manifestation of the Veteran's diabetes mellitus, including diabetic peripheral neuropathy or peripheral vascular disease, as well as to differentiate any symptoms that are due to his already service-connected low back disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address any neurological manifestations associated with his service-connected diabetes mellitus.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must offer opinions on the following questions:

The examiner should identify the nature and severity of all diabetic complications.  The examiner should specifically indicate whether the Veteran suffers from diabetic neuropathy or peripheral vascular disease in either his upper and/or lower bilateral extremities as a result of his service-connected diabetes mellitus.  If so, the examiner should indicate the nature and severity of such.

The examiner should also, if possible, distinguish between the symptoms and functional effect(s) associated with any diabetic complications and his service-connected peripheral neuropathy of the bilateral lower extremities due to his service-connected lumbar spine disability.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

2.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


